Citation Nr: 1214490	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-30 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's hiatal hernia with gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from March 1963 to March 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Anchorage, Alaska, Regional Office (RO) which, in pertinent part, recharacterized the Veteran's hiatal hernia as a hiatal hernia with GERD and denied an increased evaluation for that disability.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an evaluation in excess of 10 percent is warranted for his hiatal hernia with GERD as the disability is productive of significant symptoms including heartburn, gagging, burning, vomiting, shoulder pain, and considerable impairment of his health.  

In reviewing the record, the Board notes that the most recent examination and clinical findings appear to be in conflict as to the nature and severity of the Veteran's service-connected gastrointestinal disability.  The report of a December 8, 2010, examination for compensation purposes conducted for VA notes that the Veteran complained of chronic heartburn, dysphagia, epigastric pain, reflux, nausea, vomiting, and scapular pain.  The Veteran was diagnosed with a hiatal hernia and gastroesophageal reflux.  The examining physician commented that:

For the VA established diagnosis of hiatal hernia, there is no change in the diagnosis.  At this time, the claimant's condition is quiescent.  The subjective factors are: history.  The objective factors are: [physical examination] findings.  For the VA established diagnosis of gastroesophageal reflux, there is no change in the diagnosis.  At this time, the claimant's condition is quiescent.  The subjective factors are: history.  The objective factors are: use of medication.  

The Board notes that the term "quiescent" denotes "inactive."  

A December 20, 2010, VA treatment record states that the Veteran complained of reflux.  The treating VA physician indicated that the Veteran's prescribed GERD medication had been recently increased "with improvement in symptoms."  The Veteran was referred for an esophagogastroduodenoscopic (EGD) study.  The resulting EGD study from S. Ambasht, M.D., dated in May 2011 indicates that the Veteran presented a history of dysphagia.  An impression of a hiatal hernia was advanced.  

The above cited clinical documentation indicates that the Veteran's hiatal hernia with GERD was both symptomatic and quiescent within essentially the same time period.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent conflict in the clinical record, the Board finds that further VA gastrointestinal evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after May 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his hiatal hernia with GERD after May 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims folder any VA medical records pertaining to the treatment of the Veteran after May 2011.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected hiatal hernia with GERD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should address the Veteran's current gastrointestinal complaints and express an opinion as to the impact of the Veteran's hiatal hernia with GERD upon his vocational pursuits.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

